OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                                  AUSTIN

0-O.yUa
--




    Departmoatof hgrlsulturrr
    Awtln
    Term
    awlt1uunr




              Your 1ett.r of
    OQinion0r thla  Deparbpo
    ha8 bO4ulreeel7ed.




                                              taken mm     the r0r-
                                             8al0, am not .ab-
                                            0 Umeral ltune*

                            to haT( you llrl~~   thir departmnt
                             all lndl7ldtld, partnerehig,   or oor-
                              q   the forwtr end taking  thrre-
                              0r nurrrr~  &oak as udined   herein-
                             18 same or offon earn for ralr is
                             pnmirionr   0r the Oensral xtlrre~7

                "Plmso admire ii rwh lndivldual,partner-
            ahlp, or oorporatlondoe6 not hate ia hi8 or theM?
            p000008ion   oopf of the oOrtlrioat0     a8 pr0rmd    r0r
Doparbont or &rloulture, Pago S


    In Ax-tiolo1693 (TlO-) Chapter 10, Revised Urlm-
    lnal St&ate* or the State 0r 20x6s or 1925, hiay
    80 pro8o6stod under the prorlrlons0r the above
    aat.*

            Artlolos 1692, 1693, and 1698, of tbo Penal Code
read as r0lmm
            Artlolol&M
         930 Codsslonrr or Agrloultaro shall oawe
    to be made at least onoo saah par an oxamlnatloa
    or la o h nur so r ~ o r o th e r p la o ewh o r e nur ser y stoak
    18 0~p08od r0r sale. xi ouah #took 80 exsmlnea 18
    apparontl rrso In all respoets rr0rpany oontaglona
    or lnfrot  IOCLII disease or dangerously lnj~rlow ln-
    seat pests, the Commlsslonor shall Issue to the owner
    or proprlator    or 8aOh itook     a eortlrloat~rooltlng
    that stash&oak so 8malned was at the tlma Or swh
    examlhatlonapparently free room any such diroaso
    or post. 100saoh oortltlaats shall be negotiable
    or transiwablo, and 8hall be void if rold or tram-
    ierred.  Any saoh sale or transferenosshall be pun-
    ishable as providedby the sueseeding artlolo.w

            Artielo 1593:
         *All nursery stook oonslgnodfor shipkant,or
    shipped by Weight, oxpres8 or other means.oi tf%ns-
    portatlon shall be aaoornpanlsd by a oopy of,,&id
    orrtlflaateattaahed to saoh oar, box, bale, bundle
    or paokago. xhao sald box, bale, bwlle or package
    oonklns nursery steak to be dollrerod to more than
    one person, partnsrship or aorporation,sash portion
    of suoh narsery stook ta be so Uollrrrod shall akso
    bear a ,oopyof suoh oortlflaato of lnspootlon. Who-
    ever rsnds out or dellron   rlthio thlr State, trees,
    tines, shrubs, plants, buda or cuttings, somstmlp
    known as nursery stook, uhlah am subjsot   to the at-
    tasks of lnroctaand dlserses anumeratedheroin, tm-
    less ho has in his possos8lan a sopy of said oortlfl-
    aate,    Qatsd wlthln   a pear   thereofi   or hall deraoo
    or destroy much osrtlfiaate,or wrongfully be in pos-
    oeselon of suoh osrtlrloato,or fail to attaah pro-
    per tags on ebah shlpmsnt, suoh tags bearing a OOPJ
    of raid oortiffoato,shall be fined not loss thas one
Department or Agriculture,Pago 3


    hundred nor more than twc hundred dollars.*
             Article 169ar
          "The term 'HursoryStook’ within the moaning
    or this law, shall lnolado oil fruit trees and ~lneq,
    shade trees and totrat trees,whether swh shade or
    rorost trees be ospoolally grown ror sale In a nur-
    88ry. or taken rmm the r0m3te and 0rrersd ror sale;
    all aolons, eosdlingr,roses, overgreens,shrubbery
    or ornamentals,also suoh groonhosso plants or pm-
    pagatfon  otook all 0lasses 0r berry plants, out
    ilowors taken tram plants, bushes, shrubs,or other
     trsos growingin this State,   whloh may be a msdlom
     ror Qisecxinatlnglnjurloas Insect posts and oonta-
     glous    dlressos.
          *The term *nursery*shall be oonstrued to moan
     any grounds or promises on whloh nu+my #took la
     grown, or expcoad for sale. *Being in the nurser7
     buslnoss* applies to any lndlrldual,partnership, or
     corporationwhich may either sell or grow, or both
     grow and sell, nursery stock, rogardlsse of the w-
     rfety or quantity of nursery stock sold or gronn.
          *The tena ldoaler* shall be oonstmod to apply
     tc any Individual,partnership or oorporatlonnot
     growers of nursery #took, but who bay and sell nursery
     stick ror tho purpose of reselling and reshipping
     under tholr own name or tltlo, independentlyor any
     oontrcl of thcso tram whom thor purohase. An *agent
     or a nursery or dealer* shall bo oonstruod ta apply
     to any lndlvldual,partnership or sorporatlonsoll-
     lng aurso~ stook, either as bolng sntl*slyunder
     the oontrol of the nursery or dealer, dth whom the
     nureory steak offered  iOr barter and trarfloorlgln-
     atss, or some cooporatlte ba@is for handling nursery
     etcok with the grower or doalar, as speclfiod in
     this artlolo. Any such agent shall hare proper ore-
     dantlals tmm the dealer ho represonte or ccoporatos
     with, and fall1 in that, aiiy such agent shall be
     classed as a dea
                    Y or, and sabjoot to ruoh rules and
     regulationses may be adopted rolutlre to them, and
     shall be amenable to the same penaltlos for riola-
     tione of any pmrlslons oi this law.-
                                                                                         730


Departzisnt of .~gflcultare, psgs 4



           Articls 1698, supra, a~ecltloally provides    that
the tsrx “nurcory stook” 7 lthin the naa>ln~ 0r ,thoQmerol
?:ursery 2tOck Low, &all LEaUde all fax&t trees and ~lne3,
shade tress snd iorost treeo, r?ztS,er suoh shade or forest
trees be 3spaci3llg pawn for sals in 3 nurser3 cf taken
Srcn tfic forest -an6 offarcd for G&O.    This jWtiole further
;rovld3s tkit the tax-3 %uw3ry*    shall be -construed tc mom
any grounds or proztisua on 2M.oh nursary   stoo4 is gcma,    or
oqosej. Stir sale.

            APtic1e 1092, rugm, ~rovl~ss for an c~m3irLatloI1
of .sao:Inursery    or otam glace -:hera nur3crrg stook  is ax-
pow26 f'or Sole a&     if sual-.stook 50 ero-ained 18 a??arontly
free in sll rea~ects fra7- any contaplous .m? iciectioua       CLa-
oaao or dsngerously Fn.jr?rloaaicrcct posts, t!ic co-mlssioser
aball iswa      to the owner or zro>rietor of sncO stdck 0, aarti-
tloata        Teoitlc::   t.bt    such stock      so   oxanlned was at the ti=ia
of    sucti    axazrlnation      a>?arently free fron szly such disssse
or psts.

           Xhlcle lS93, su;ra,      providce t?.at all nursery
atook cor;sLged for ahipoentv or shipped by frsl&t,        exgrcss,
01' other ~‘eeca of tramgortation     shall bs ~ocoqse!.sd b: a
40py cr auoh cartificate   attazhe&    to o~cl: cer, box, bale,
bundle, or pagksgo, ec:d when such box, bale, buadla, or ?ack-
a50    omtal~r        nbeery      stock   to be    c?eli79rs(?   to   ISF’C   thsn cze
person, partn~reSig, cr cor;lorntion, oaa? *Grtlon of sucL
nursery stock to be so delivers4 shll slsb bcnr a co>y of
sucfi Certlilcata of inspection.
XPFRC;VEE!-iPR
             8, 1940